UNITED STATES DISTRICT COURT F | L E D

EASTERN DISTRICT OF TENNESSEE Se? 19 2079
GREENEVILLE DIVISION

__ wlerk, U. ©. District Court

“astern District of Tennessee

UNITED STATES OF AMERICA At Greeneville

Vv.

CHARLES FRANKLIN WALLACE III
also known as “Tank”
KANITHA NOELLE COX
MITCH LOUIS BUTLER
WILLIAM STEVEN MOORE
KOURTNIE SHAYE GILREATH
WILLIAM BENJAMIN STOKES
STEPHANIE MICHELLE BAILEY
BOBBY LEE BARKER
CODY ALAN BRIDGEWATER
WILLIAM ASHLEY DAVIS
GREGORY WAYNE LEAKE
JAMES HUGH POWELL
JAMES LOYDE TRENT
JENNIFER DANAH HELTON
JOHNNY SHANE BROWN

2:19-CR- 15
JUDGE Corker

a ee a a

INDICTMENT

COUNT ONE

The Grand Jury charges that beginning in or about the month of July, 2017, and continuing
to on or about September 10, 2019, within the Eastern District of Tennessee and elsewhere, the
defendants, CHARLES FRANKLIN WALLACE III also known as “Tank,” KANITHA NOELLE
COX, MITCH LOUIS BUTLER, WILLIAM STEVEN MOORE, KOURTNIE SHAYE
GILREATH, WILLIAM BENJAMIN STOKES, STEPHANIE MICHELLE BAILEY, BOBBY
LEE BARKER, CODY ALAN BRIDGEWATER, WILLIAM ASHLEY DAVIS, GREGORY
WAYNE LEAKE, JAMES HUGH POWELL, JAMES LOYDE TRENT, JENNIFER DANAH
HELTON, JOHNNY SHANE BROWN, and Jeremy Wayne Mowell (named but not charged in

1

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page 1of9 PagelD #5
this indictment), and other persons known and unknown to the Grand Jury, did knowingly,
intentionally, and without authority combine, conspire, confederate and agree with each other and
with diverse other persons to commit the following offenses against the United States of America:
Distribution of 50 grams or more of methamphetamine, its salts, isomers, and salts of its isomers,
a Schedule II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).
[21 U.S.C. §§ 846, 841(b)(1)(A)]
COUNT TWO

The Grand Jury further charges that beginning in or about the month of July, 2017, and
continuing to on or about September 10, 2019, within the Eastern District of Tennessee, and
elsewhere, the defendants, CHARLES FRANKLIN WALLACE III also known as “Tank,”
KANITHA NOELLE COX, and STEPHANIE MICHELLE BAILEY, and other persons known
and unknown to the Grand Jury, did knowingly, intentionally, and without authority, combine,
conspire, confederate and agree with each other to commit the following offenses against the
United States of America: knowing that the property involved in financial transactions represented
the proceeds of some form of unlawful activity, to conduct and attempt to conduct such financial
transactions with intent to promote the carrying on of a specified unlawful activity, that is, the
distribution of methamphetamine, a Schedule II controlled substance, in violation of Title 18
ULS.C. § 1956(a)(1)(A)G).

[18 U.S.C. § 1956(h)]

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page 20f9 PagelD #: 6
COUNT THREE

The Grand Jury further charges that on or about July 25, 2017, within the Eastern District
of Tennessee, the defendant, BOBBY LEE BARKER, did knowingly, intentionally and without
authority distribute a quantity of methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance.
[21 U.S.C. §§ 841(a)(1), (bYC)(C)]

COUNT FOUR

The Grand Jury further charges that on or about October 23, 2017, within the Eastern
District of Tennessee, the defendant, BOBBY LEE BARKER, did knowingly, intentionally and
without authority distribute a quantity of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance.
[21 U.S.C. §§ 841 (a)(1), (b)C)(C)]

COUNT FIVE

The Grand Jury further charges that on or about July 5, 2018, within the Eastern District
of Tennessee, the defendant, WILLIAM STEVEN MOORE, did knowingly, intentionally and
without authority possess with the intent to distribute 5 grams or more of methamphetamine, its
salts, isomers, and salts of its isomers, a Schedule IT controlled substance.
[21 U.S.C. §§ 841(a)(1), (b)C1)(B)]

COUNT SIX

The Grand Jury further charges that on or about September 11, 2018, within the Eastern
District of Tennessee, the defendant, MITCH LOUIS BUTLER, did knowingly, intentionally and
without authority distribute 5 grams or more of methamphetamine, its salts, isomers, and salts of

its isomers, a Schedule II controlled substance.

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page 30f9 PagelD#: 7
[21 U.S.C. §§ 841(a)(1), (b)(1)(B)]

COUNT SEVEN
The Grand Jury further charges that on or about September 18, 2018, within the Eastern
District of Tennessee, the defendant, MITCH LOUIS BUTLER, did knowingly, intentionally and
without authority possess with the intent to distribute 5 grams or more of methamphetamine, its
salts, isomers, and salts of its isomers, a Schedule II controlled substance.
[21 ULS.C. 8§ 841 (a1), (b)C 1B)
COUNT EIGHT
The Grand Jury further charges that on or about November 5, 2018, within the Eastern
District of Tennessee, the defendant, GREGORY WAYNE LEAKE, did knowingly, intentionally
and without authority distribute 5 grams or more of methamphetamine, its salts, isomers, and salts
of its isomers, a Schedule II controlled substance.
[21 U.S.C. §§ 841(a)(1), (b)(1)(B)]
COUNT NINE
The Grand Jury further charges that on or about November 15, 2018, within the Eastern
District of Tennessee, the defendant, GREGORY WAYNE LEAKE, did knowingly, intentionally
and without authority distribute 5 grams or more of methamphetamine, its salts, isomers, and salts

of its isomers, a Schedule II controlled substance.

[21 U.S.C. §§ 841 (a)(1), (6)(1)(B)]

COUNT TEN
The Grand Jury further charges that on or about November 27, 2018, within the Eastern

District of Tennessee, the defendant, JENNIFER DANAH HELTON, did knowingly, intentionally

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page 4of9 PagelD#: 8
and without authority distribute 5 grams or more of methamphetamine, its salts, isomers, and salts
of its isomers, a Schedule II controlled substance.
[21 U.S.C. §§ 841(a)(1), (b)(1)(B)]
COUNT ELEVEN

The Grand Jury further charges that on or about December 3, 2018, within the Eastern
District of Tennessee, the defendant, JENNIFER DANAH HELTON, did knowingly, intentionally
and without authority distribute 5 grams or more of methamphetamine, its salts, isomers, and salts
of its isomers, a Schedule II controlled substance.
[21 U.S.C. §§ 841(a)(1), (b)C1)(B)]

COUNT TWELVE

The Grand Jury further charges that on or about December 15, 2018, within the Eastern
District of Tennessee, the defendant, WILLIAM BENJAMIN STOKES, did knowingly,
intentionally and without authority possess with the intent to distribute 5 grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance.
[21 U.S.C. §§ 841 (a)(1), (b)(1)(B)]

COUNT THIRTEEN

The Grand Jury further charges that on or about December 15, 2018, within the Eastern
District of Tennessee, the defendant, WILLIAM BENJAMIN STOKES, did knowingly,
intentionally and without authority possess with the intent to distribute 50 grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance.

[21 U.S.C. §§ 841(a)(1), (b)\(I)(A)]

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page 5of9 PagelD#:9
COUNT FOURTEEN

The Grand Jury further charges that on or about December 15, 2018, within the Eastern
District of Tennessee, the defendant, WILLIAM BENJAMIN STOKES, did knowingly possess a
firearm in furtherance of the drug trafficking offense as charged in Count Thirteen, in violation of
Title 21, United States Code, Section 841(a)(1), which is hereby incorporated by reference.

[18 U.S.C. § 924(c)(1)(A)]
COUNT FIFTEEN

The Grand Jury further charges that on or about December 26, 2018, within the Eastern
District of Tennessee, the defendant, JAMES LOYDE TRENT, did knowingly, intentionally and
without authority distribute a quantity of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance.

[21 U.S.C. 8§ 841(a)(1), (b\I\(C)]

COUNT SIXTEEN
The Grand Jury further charges that on or about January 7, 2019, within the Eastern District
of Tennessee, the defendant, BOBBY LEE BARKER, did knowingly possess a firearm in
furtherance of the drug trafficking offense as charged in Count One, in violation of Title 21, United

States Code, Section 841(a)(1), which is hereby incorporated by reference.
[18 U.S.C. § 924(c)C1 )(A)]
COUNT SEVENTEEN
The Grand Jury further charges that on or about January 7, 2019, within the Eastern District
of Tennessee, the defendant, BOBBY LEE BARKER, knowing that he was then an unlawful user
and addict of a controlled substance as defined in 21 United States Code, Section 802, did

knowingly possess, in and affecting interstate commerce, firearms, namely, a Kel-Tec 9mm pistol

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page 6o0f9 PagelD #: 10
and a Davis Industries .22 Magnum pistol, said firearms having been shipped and transported in
interstate commerce.
[18 U.S.C. § 922(g)(3)]
| COUNT EIGHTEEN
The Grand Jury further charges that on or about January 9, 2019, within the Eastern District
of Tennessee, the defendants, KANITHA NOELLE COX, and GREGORY WAYNE LEAKE,
aided and abetted by each other, did knowingly, intentionally and without authority possess with
the intent to distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance.
[21 U.S.C. §§ 841 (a)(1), (b)C1)(A) and 18 U.S.C. § 2 and Pinkerton v. United States, 328 U.S. 640
(1946) (Pinkerton liability)|
COUNT NINETEEN
The Grand Jury further charges that on or about January 10, 2019, within the Eastern
District of Tennessee, the defendant, CODY ALAN BRIDGEWATER, did knowingly,
intentionally and without authority possess with the intent to distribute a quantity of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule IT controlled substance.
[21 U.S.C. §§ 841 (a)(1), (b)C1)(C)]
COUNT TWENTY
The Grand Jury further charges that on or about March 4, 2019, within the Eastern District
of Tennessee, the defendants, KOURTNIE SHAYE GILREATH, and WILLIAM ASHLEY
DAVIS, aided and abetted by each other, did knowingly, intentionally and without authority
possess with the intent to distribute 5 grams or more of methamphetamine, its salts, isomers, and

salts of its isomers, a Schedule IT controlled substance.

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page 7of9 PagelD#: 11
[21 U.S.C. 8§ 841(a)(1), (b)(1)(B) and 18 U.S.C. § 2 and Pinkerton y. United States, 328 U.S. 640
(1946) (Pinkerton liability]

COUNT TWENTY-ONE

The Grand Jury further charges that on or about March 13, 2019, within the Eastern District
of Tennessee, the defendant, JAMES LOYDE TRENT and another, aided and abetted by each
other, did knowingly, intentionally and without authority distribute a quantity of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule I controlled substance.
[21 U.S.C. §§ 841 (a)(1), (b)C1)(C) and 18 U.S.C. § 2]

COUNT TWENTY-TWO

The Grand Jury further charges that on or about March 18, 2019, within the Eastern District
of Tennessee, the defendant, JAMES LOYDE TRENT and another, aided and abetted by each
other, did knowingly, intentionally and without authority distribute a quantity of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance.
[21 U.S.C. §§ 841 (a)(1), (b)C1)(C)] and 18 U.S.C. § 2]

COUNT TWENTY-THREE

The Grand Jury further charges that on or about April 16, 2019, within the Eastern District
of Tennessee, the defendants, JAMES HUGH POWELL, JOHNNY SHANE BROWN, and
another, aided and abetted by each other, did knowingly, intentionally and without authority
possess with the intent to distribute 5 grams or more of methamphetamine, its salts, isomers, and
salts of its isomers, a Schedule II controlled substance.

[21 U.S.C. §§ 841 (a)(1), (b)C1)(B) and 18 U.S.C. § 2 and Pinkerton v. United States, 328 U.S. 640

(1946) (Pinkerton liability)]

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page 80f9 PagelD #: 12
COUNT TWENTY-FOUR
The Grand Jury further charges that on or about May 1, 2019, within the Eastern District
of Tennessee, the defendant, JAMES LOYDE TRENT and another, aided and abetted by each
other, did knowingly, intentionally and without authority distribute a quantity of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance.

[21 U.S.C. §§ 841(a)(1), (b)(1)(C)] and 18 U.S.C. § 2]

TRUE BILL:

PERSON

J. DOUGLAS OVERBEY
United States Attorney

   

      

‘CHRISTIAN LAMPE
Assistant U.S. Attorney
CO Bar No.: 34361
220 W. Depot Street, Suite 423
Greeneville, Tennessee 37743
(423) 639-6759

Case 2:19-cr-00151-DCLC-CRW Document 3 Filed 09/10/19 Page9Yof9 PagelD#: 13
